Citation Nr: 0513625	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-02 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of lumbar laminectomy with degenerative disc 
disease (lumbar spine disability), evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977 and March 1980 to July 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in No. Little 
Rock, Arkansas, continuing the previous 10 percent rating.  
By rating decision in November 2003 the rating was increased 
to 20 percent.  The appeal continues.


FINDING OF FACT

The veteran's lumbosacral spine disability has been primarily 
manifested by pain on use, slight limitation of motion, and 
decreased sensation to the left lower extremity; without 
electrodiagnostic evidence of neurologic manifestations or 
evidence of incapacitating episodes of intervertebral disc 
syndrome requiring bed rest.


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 20 percent for a 
low back disability is not warranted.  38 U.S.C.A.  §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, effective September 23, 2002; 38 
C.F.R. § 4.71a, Diagnostic Codes 5242, 5243, effective 
September 26, 2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2003); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case and correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes evidence development letter 
dated in December 2002 in which the veteran was advised of 
the type of evidence necessary to substantiate his claim.  

In this letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence the 
veteran should provide and what evidence VA should provide.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Factual Background

The service medical records relate that L5-S1 lumbar 
laminectomy was performed in February 1997.   

A VA examination was conducted in November 1997.  On 
examination, the curvature of the spine was normal.  There 
was a 4-inch scar over the midline of the lumbar spine.  He 
was able to forward flex 90 degrees with complaints of pain.  
Backward extension was 35 degrees, bilaterally.  Lateral 
flexion was 40 degrees, bilaterally and rotation was 35 
degrees, bilaterally.  The diagnosis was postoperative status 
lumbar laminectomy for herniated nucleus pulposus at the 
L5/S1 level.  Radiological study  revealed degenerative disc 
disease at the L5-S1 level.

In a rating action generated in February 1998, service 
connection was granted for postoperative status lumbar 
laminectomy.  A 10 percent evaluation was assigned under 
Diagnostic Code 5293, 5292, effective August 1997.  

The veteran filed his current claim in October 2002.  

The record includes VA outpatient records that date between 
June and December 2002.  An August 2002 VA magnetic resonance 
imaging (MRI) revealed degenerative disc disease with a 
broadband central disc protrusion at the L5-S1 and mild 
bilateral neural foraminal narrowing and mild bilateral facet 
osteoarthritis in the lower lumbar spine.  In October 2002, 
the veteran reported left foot numbness.  Physical 
examination revealed decreased reflexes in the left ankle.  
The strength in the left leg was slightly weaker than the 
right.  There was decreased range of motion of the trunk.  
Straight leg raising was negative.  Sensation was decreased 
to the left foot and great toe.  He was given a TENS unit for 
his spine.  However, an electromyographic study of the lower 
extremities was conducted in December 2002.  The study was 
considered normal, and specifically, there was no evidence of 
L5-S1 radiculopathy.  

VA examination was conducted in February 2003.  Examination 
revealed a well-healed midline surgical scar.  The examiner 
commented that the range of motion of the lumbar spine was 
within normal limits.  Flexion was 70 degrees, extension to 
15 degrees, and lateral flexion was 30 degrees, bilaterally.  
The straight leg raising was negative, bilaterally.  On 
neurological examination, strength and muscle tone of all 
major muscle groups in both lower extremities were within 
normal limits.  There was no atrophy, fasciculations, or 
ataxia.  His gait was normal.  On sensory examination, pain 
and touch sensation were intact in both lower extremities.  
The patellar tendon jerks were 2+ and symmetrical.  The ankle 
jerks were 2 and symmetrical.  The plantar responses were 
flexor, bilaterally.  The diagnosis was degenerative disc 
disease of the lumbar spine; status postoperative lumbar 
laminectomy with recurrent chronic low back pain as described 
above.  There was full range of motion of the lumbar spine 
and there was no objective clinical or electrodiagnostic 
evidence of lumbar radiculopathy at that time.

VA outpatient records dated between August and November 2003 
show that the veteran continued to complain of and receive 
treatment for back pain.  

A rating decision in November 2003 increased the evaluation 
for the lumbar spine disability to 20 percent, effective in 
October 2002 under Diagnostic Code 5293.  

Laws and Regulations

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Old Criteria

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provided 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

In addition, regulations provided that the rating for an 
orthopedic disorder should reflect any functional limitation 
which is due to pain which is supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part, which becomes painful on 
use must be regarded as seriously disabled.  See 38 C.F.R. § 
4.40.  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.  The United 
States Court of Appeals for Veterans Claims (Court) held that 
a diagnostic code based on limitation of motion of a joint 
did not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 4.14, 
which prohibits rating the same disability under different 
diagnoses, did not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including during flare-ups.  See DeLuca v. Brown, 8 Vet.  
App. 202, 206 (1995). 

New Criteria

The regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002. 67 Fed. Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering, effective on September 26, 2003, for purposes of 
updating the rating schedule with current medical terminology 
and unambiguous criteria to reflect medical advances since 
last reviewed.  (Former Diagnostic Code 5293 is now 
Diagnostic Code 5243).  It should be pointed out that the 
revised rating criteria may not be applied to a claim prior 
to the effective date of the amended regulation.  See 38 
U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).  

The new regulations provide the following rating criteria: a 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea of dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

In regard to intervertebral disc syndrome, the revised 
Diagnostic Code 5293 provided that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Revised Diagnostic Code 
5293 provided that: an evaluation of 10 percent is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months; an evaluation of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent was warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and an evaluation of 60 percent required 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2):  When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6  
weeks during the past 12 months; and an evaluation of 60  
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months. 

In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  Diagnostic Code 8520.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  Id. Disability 
ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate 
or moderately severe in degree, respectively.  Id.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscular atrophy.  Id.  Further, Diagnostic Code 
8620 refers to neuritis of the sciatic nerve and Diagnostic 
Code 8720 refers to neuralgia of the sciatic nerve.

Analysis

At the time of the veteran's claim in October 2002, the low 
back disability was rated by the RO as 10 percent disabling.  
The RO increased the disability to 20 percent disabling, 
effective October 2002.  

The evidence does not demonstrate that a disability 
evaluation higher than 20 percent is warranted under any 
diagnostic code.  There is no medical evidence that any 
physician prescribed bed rest for the veteran's lumbar spine 
disability during the relevant time period, and so his back 
disability may not be evaluated on the duration of 
incapacitating episodes.  Nor is there evidence in the 
record, suggesting that the veteran had forward flexion of 
the lumbar spine 60 degrees or less; or, favorable ankylosis 
of the entire lumbar spine.  The range of motion of the 
lumbar spine was within normal limits at the February 2003 VA 
examination.  Flexion was 70 degrees, extension to 15 
degrees, and lateral flexion was 30 degrees, bilaterally.  
Sensory and motor examinations were essentially intact, and 
reflexes were symmetrical.  Further, the pain on use of his 
back which the veteran described to examiners is adequately 
and appropriately compensated at the 20 percent level and 
does not warrant an evaluation in excess of 20 percent under 
38 C.F.R. §§ 4.40, 4.45, or DeLuca, supra.  The complaints 
and findings recorded are consistent with not more than 
moderate limitation of motion.

As noted above, the current criteria of Diagnostic 5243 
evaluate intervertebral disc syndrome on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

However, the most current evidence does not reveal any 
neurological manifestations are associated with the veteran's 
back disability.  Electrodiagnostic studies and neurological 
examination have been normal.  

However, VA outpatient records dated in October 2002 contain 
clinical notations that indicated decreased sensation in the 
left lower extremity.  While these symptoms have not been 
associated with the veteran's lumbar spine disability, the 
Board did review the veteran's symptomatology in order to 
determine if a higher rating could be granted under 
diagnostic Code 5243.  However, the Board does not find that 
the veteran would be entitled to a higher evaluation.  

Even assuming that the decreased sensation involving the left 
extremity is related to the veteran's back disability, the 
neurological manifestations that have been reported are not 
considered to be more than mild in nature.  As noted above, 
when the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  A 10 percent evaluation is provided for mild 
neuritis, neuralgia or incomplete paralysis of the sciatic 
nerve.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  
As there are no other organic changes currently reported such 
as muscle weakness, muscular atrophy or trophic changes, the 
Board finds that the veteran's subjective neurologic 
manifestations are compatible with not more than a 10 percent 
evaluation.  Therefore, the neurologic manifestation of the 
left lower extremity neuropathy due to intervertebral disc 
syndrome is 10 percent.

Under the new criteria, the veteran could be rated as 10 
percent for his chronic orthopedic manifestation of 
limitation of lumbar spine motion, and a separate 10 percent 
rating for his chronic neurologic manifestation of neuropathy 
of the left lower extremity.  After combining the ratings 
under 38 C.F.R. § 4.25, the veteran would be entitled to a 
total 20 percent schedular rating by separately rating his 
chronic orthopedic and neurologic disabilities under 
Diagnostic Code 5243.  As such, the veteran is not entitled 
to a higher rating under Diagnostic Code 5243 by alternate 
consideration of intervertebral disc syndrome. 

In sum, the pertinent evidence of record, which includes the 
clinical reports of the VA and the veteran's written 
statements, provides no basis for an evaluation in excess of 
20 percent for the veteran's lumbar spine disability.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbar spine disability is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


